856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale J. HAMPTON, Plaintiff-Appellant,v.OWENS-ILLINOIS, INC. LIBBY GLASS DIVISION;  George W.Timplin;  Robert R. Falter;  Joe Cupini;  John Mulcrone;John Bates;  John Myers;  Glass, Pottery, Plastic, andAllied Workers International Union (AFL-CIO, CLC) LocalUnion ## 59;  Art Markham;  David A. McDaniel, Sr.;  CharlieHolt;  Greg Heller;  David McDaniel, Jr.;  Tom Sohonly;Richard Bury;  Larry Minter;  Ernie Henegar;  State of OhioUnemployment Compensation Board of Review, Defendants- Appellees.
No. 88-3201.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motions to dismiss and the response of the appellant.


2
A review of the record indicates that the judgment of the district court was entered November 10, 1987.  Appellant's motion for rehearing was served and filed on December 9, 1987, which was outside the period prescribed by Fed.R.Civ.P. 59(e) and did not toll the appeals period.  See Fed.R.App.P. 4(a)(4).  That motion was denied on December 11, 1987.  On February 5, 1988, appellant filed a motion seeking reconsideration of the district court rulings between record entries 51 and 88 covering the period of April 3, 1987, through January 6, 1988.  The district court denied that motion for reconsideration on February 18, 1988.  Appellant appealed from the February 18, 1988, order on March 1, 1988.


3
This court lacks jurisdiction in the appeal.  A motion for reconsideration is analogous to a Fed.R.Civ.P. 59(e) motion to alter or amend and must be served within ten days from entry of the judgment to toll the appeals period.   Kennedy v. City of Cleveland, 797 F.2d 297, 304-05 (6th Cir.1986), cert. denied, --- U.S. ----, 107 S.Ct. 1334 (1987).  Even if served within 10 days, a successive motion for reconsideration does not toll the appeals period.   Reed v. Toledo Area Affirmative Action Program, 715 F.2d 253 (6th Cir.1983) (per curiam), cert. denied, 469 U.S. 1221 (1985).  An order denying a Fed.R.Civ.P. 59 motion is not appealable.   Carpenter v. Klosters Rederi, 604 F.2d 11 (5th Cir.1979);  Walker v. Mathews, 546 F.2d 814, 817 n. 1 (9th Cir.1976).  A notice of appeal from the denial of a motion for reconsideration can be treated as an appeal from the final judgment only when the motion was timely served and tolled the appeals period.   Peabody Coal Co. v. Local Union Nos. 1734, 1508 & 1548, UMW, 484 F.2d 78 (6th Cir.1973), cert. denied, 430 U.S. 940 (1977).  Having concluded above that such motion did not toll the appeals period,


4
It is ORDERED that the motions to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.